SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2014 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the letter dated June19, 2014 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires: By letter datedJune 19, 2014 theCompany reported that the Shareholders' Meetingheld onJune 19, 2014, passed the following resolutions: I) Appointment of two shareholders to sign the minutes of the Shareholders Meeting: The ShareholdersMeeting approved by majority vote the appointment of the representatives of the Bank of New York Melllon (BONY),ANSES FGS y CRESUD SACIF y A,to approve and sign the minutes of the Shareholders Meeting. II)Thepartialreversalof "Reservesfor NewProjects"for up tothe sum of Ps. 56,625,000., based onaccount balances as of June 30, 2013, to make a cash dividend. III) Payment ofa cash dividendforshareholders, charged tothe accountsabove mentioned for up to the sum ofPs. 56,625,000and pro rata tothe respectiveshareswithin the limitsoflaw. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Inversiones y Representaciones Sociedad Anónima By: /S/ Saúl Zang Name: Saúl Zang Title: Vice Chairman of the Board of Directors Dated:June 23, 2014
